Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10, 12 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schooley et al. (9,337,787), hereinafter called SCHOOLEY.
Regarding claims 1 and 18, SCHOOLEY (Fig. 5) discloses a power amplifier circuit which can be used in a mobile device comprising: a power amplifier including an amplification transistor (14) having an input/base configured to receive a radio frequency signal (RF_IN), diode connected transistors (54 and 56) and transistor (58) together can be read as a first bias network electrically connected to the input of the amplification transistor, and diode connected transistors (66 and 68) and transistor (70) together can be read as a second bias network electrically connected to the input of the amplification transistor; and current sources (52 and 64) and switches (50 and 62) together can be read as a bias control circuit including a first switch (50), a first reference current source (52) configured to provide the first reference current to the first bias network (54, 56 and 58) through the first switch (50), a second switch (62), and a second reference current source (64) configured to provide the second reference current to the second bias network (66, 68 and 70) through the second switch (62).  
Regarding claim 9, wherein the amplification transistor (14) is a bipolar transistor.
Regarding claim 10, wherein the first bias network includes a bipolar transistor (58), a resistor (60) in series with the bipolar transistor between the input of the amplification transistor and a battery voltage (Vbat), and a string of diodes (54 and 56) configured to receive the first reference current and to control a base voltage of the bipolar transistor.  
Regarding claim 12, see Fig. 7, further comprising receiver (84) and transmitter (86) together can be read as a transceiver configured to generate the radio frequency signal, and an antenna (88) configured to transmit an amplified radio frequency signal from the power amplifier.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 8 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHOOLEY.
Regarding claim 8, SCHOOLEY utilizes bipolar transistor and not field effect transistor as claimed. However, it is well known in the art that field effect transistor and bipolar transistor can be used interchangeably and utilizing such a known transistor is considered an intended use of the invention in the absence of any unexpected results. It is noted that applicant also utilizes bipolar transistor for amplification, see claim 9.
Regarding claim 13, SCHOOLEY discloses claimed invention (see rejected claim 1) except power amplifier and bias control are different die and formed on the same package substrate. However, such as configurations are well known in the art and common circuit designs for reducing the cost, time to design and manufacture an amplifier for a given application.
Regarding claim 14, SCHOOLEY utilizes bipolar transistor and not field effect transistor as claimed. However, it is well known in the art that field effect transistor and bipolar transistor can be used interchangeably and utilizing such a known transistor is considered an intended use of the invention in the absence of any unexpected results. It is noted that applicant also utilizes bipolar transistor for amplification, see claim 9.
Regarding claim 15, wherein the amplification transistor (14) is a bipolar transistor.
Regarding claim 16, wherein the first bias network includes a bipolar transistor (58), a resistor (60) in series with the bipolar transistor between the input of the amplification transistor and a battery voltage (Vbat), and a string of diodes (54 and 56) configured to receive the first reference current and to control a base voltage of the bipolar transistor.  

Allowable Subject Matter
Claims 2-7, 11, 17 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2-7, prior art does not disclose a power management circuit having configuration as claimed.
Regarding claims 11 and 17, prior art does not disclose a feedforward capacitor having a first end connected to the first end of the DC blocking capacitor and a second end connected to a second end of the resistor.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843